 



EXHIBIT 10.3
THE GOODYEAR TIRE & RUBBER COMPANY
OUTSIDE DIRECTORS’ EQUITY PARTICIPATION PLAN
(As Adopted February 2, 1996 and last Amended February 27, 2007)

1.   Purpose. The purpose of the Plan is to enable The Goodyear Tire & Rubber
Company (the “Company”) to (a) attract and retain outstanding individuals to
serve as non-employee directors of the Company, (b) further align the interests
of non-employee directors with the interests of the other shareholders of the
Company by making the amount of the compensation of non-employee directors
dependent in part on the value and appreciation over time of the Common Stock of
the Company, and (c) permit each non-employee director to defer receipt of all
or a portion of his or her annual retainer until after retirement from the Board
of Directors of the Company.   2.   Definitions. As used in the Plan, the
following words and phrases shall have the meanings specified below:

     “Account” means any of, and “Accounts” means all of, the Equity
Participation Accounts and the Retainer Deferral Accounts maintained in the
records of the Company for Participants.
     “Accrual” means any dollar amount credited to an Account, including Special
Accruals, Quarterly Accruals, Retainer Deferral Accruals, Dividend Equivalents
and Interest Equivalents.
     “Beneficiary” means the person or persons designated by a Participant
pursuant to Section 12.
     “Board” means the Board of Directors of the Company.
     “Committee” means the Compensation Committee of the Board.
     “Common Stock” means the Common Stock, without par value, of the Company.
     “Conversion Date” means, with respect to each Account of each Retired
Outside Director, the later of (i) the first business day of the seventh month
following the month during which such Retired Outside Director terminated his or
her service as a member of the Board, or (ii) the fifth business day of the
calendar year following the calendar year during which such Retired Outside
Director terminated his or her service as a member of the Board.
     “Dividend Equivalent” means, with respect to each dividend payment date for
the Common Stock, an amount equal to the cash dividend per share of Common

1



--------------------------------------------------------------------------------



 



Stock which is payable on such dividend payment date.
     “Equity Participation Account” means a bookkeeping account maintained by
the Company for a Participant to which Quarterly Accruals and Dividend
Equivalents are credited in respect of Outside Directors through the Conversion
Date (and, with respect to each Outside Director serving as a Director on
February 2, 1996, a Special Accrual will be credited) and Interest Equivalents
are credited subsequent to the Conversion Date, which Account shall be
denominated in Units until the Conversion Date and, thereafter, shall be
denominated in dollars.
     “Fair Market Value of Common Stock” means, in respect of any date on or as
of which a determination thereof is being or to be made, the average of the high
and low per share sales prices of the Common Stock on the New York Stock
Exchange Composite Transaction Tape on such date.
     “Interest Equivalent” has the meaning assigned in Section 11(C).
     “Outside Director” means and includes each person who, at the time any
determination thereof is being made, is a member of the Board and who is not and
never has been an employee of the Company or any subsidiary or affiliate of the
Company.
     “Participant” means and includes, at the time any determination thereof is
being made, each Outside Director and each Retired Outside Director who has a
balance in his or her Accounts.
     “Retainer” means with respect to each Outside Director the retainer fee
payable to such Outside Director by the Company, plus all meeting attendance
fees payable by the Company to such Outside Director, in respect of a calendar
quarter.
     “Retainer Deferral Account” means a bookkeeping account maintained by the
Company for a Participant to which Retainer Accruals and Dividend Equivalents
are credited through the Conversion Date and Interest Equivalents are credited
subsequent to the Conversion Date, which Account shall be denominated in Units
until the Conversion Date and, thereafter, shall be denominated in dollars.
     “Retired Outside Director” means an Outside Director who has terminated his
or her service as a member of the Board and is entitled to receive distribution
of the cash balance of his or her Account or Accounts as provided in Section 10.
     “Plan” means The Goodyear Tire & Rubber Company Outside Directors’ Equity
Participation Plan, the provisions of which are set forth herein.
     “Quarterly Accrual” has the meaning assigned in Section 7.
     “Retainer Deferral Accrual” has the meaning assigned in Section 8.
     “Special Accrual” has the meaning assigned in Section 7.

2



--------------------------------------------------------------------------------



 



     “Unit” means an equivalent to a hypothetical share of Common Stock which is
the denomination into which all dollar Accruals (other than Interest
Equivalents) to any Account are to be translated. Upon the Accrual of any dollar
amount to any Account on or prior to the Conversion Date thereof, such dollar
amount shall be translated into Units by dividing the dollar amount of such
Accrual by the Fair Market Value of the Common Stock on the day on or as of
which such Accrual to the Account is made or, if not made on a trading day, on
the trading day next following the date of the Accrual. Units, and the
translation thereof from dollars, shall be calculated and recorded in the
Accounts rounded to the fourth decimal place.
     “Year of Service” means, with respect to each Outside Director, the twelve
month period commencing with the date of the individuals’ election as an Outside
Director or any anniversary thereof.

3.   Effective Date. The Plan is adopted on, and is effective on and after,
February 2, 1996.   4.   Eligibility. Each person who serves as an Outside
Director at any time subsequent to February 1, 1996 is eligible to participate
in the Plan.   5.   Administration. Except with respect to matters expressly
reserved for action by the Board pursuant to the provisions of the Plan, the
Plan shall be administered by the Committee, which shall have the exclusive
authority except as aforesaid to take any action necessary or appropriate for
the proper administration of the Plan, including the full power and authority to
interpret the Plan and to adopt such rules, regulations and procedures
consistent with the terms of the Plan as the Committee deems necessary or
appropriate. The Committee’s interpretation of the Plan, and all actions taken
within the scope of its authority, shall be final and binding on the Company and
the Participants.   6.   Equity Participation Accounts. There shall be
established and maintained by the Company an Equity Participation Account with
respect to each Outside Director to which Accruals shall be made from time to
time in accordance with the provisions of the Plan.   7.   (A) Quarterly
Accruals. On the first date of each calendar quarter, commencing April 1, 2007,
the Company shall credit $23,750 ($20,000 in respect of each quarter during the
period beginning July 1, 2005 and ended on December 31, 2006, $17,500 in respect
of each quarter during the period beginning July 1, 2004 and ended on June 30,
2005, $7,500 in respect of each quarter during the period beginning January 1,
2003 and ended on June 30, 2004, $2,500 in respect of each quarter during the
period beginning July 1, 1998 and ended on December 31, 2002 and $2,000 in
respect of each quarter during the period beginning April 1, 1996 and ended on
June 30, 1998) to the Equity Participation Account of each Outside Director who
is then a member of the Board of Directors and served as a member of the Board
for the entire calendar quarter ended immediately prior to such day (each a
“Quarterly Accrual”).

(B) Special Accruals. The Company shall credit to the Equity Participation
Account of each Outside Director who was an Outside Director on January 1, 2007,
a $3,750 accrual as of April 2, 2007.

3



--------------------------------------------------------------------------------



 



(C) Special Accruals. On April 13, 2004, the Company shall credit to the Equity
Participation Account of each Outside Director eligible to receive a quarterly
accrual as of April 1, 2004, an additional credit in the amount of $20,000.
(D) Special Accruals. On February 2, 1996, the Company shall credit to the
Equity Participation Account of each Outside Director then serving as a member
of the Board of Directors a special, one-time credit (a “Special Accrual”), the
amount of which shall be determined in accordance with the following formula:
SP = [FRPA-FQC] / 1.01943N
where,
SP is the dollar amount of the Special Accrual in respect of a participating
Outside Director at February 2, 1996;
FRPA is the future value of an annuity at age 70 under the Retirement Plan for
Outside Directors (as provided by Watson Wyatt and based on the UP-1984
mortality table) that would be needed to provide a lifetime annuity at age 70
assuming the benefit increases 3% per year starting in 1997.
FQC is the future value of quarterly accruals, calculated on the value at age 70
of $1,000 quarterly accruals to the Equity Participation Account of the
participating Outside Director starting April 1, 1996, assuming a compound
annual growth rate of 8%.
N is the number of quarters until the Outside Director retires having attained
age 70.
(D) Translation of Accruals into Units. Each Accrual (other than Interest
Equivalents) to an Equity Participation Account shall be translated into Units
by dividing the dollar amount thereof by the Fair Market Value of the Common
Stock on the day as of which such Accrual is made, or, if the date on or as of
which such Accrual is made is not a trading day, on the next following trading
day. Upon such translation of an Accrual into Units, the resulting number of
Units shall be credited to the relevant Equity Participation Account (in lieu of
the dollar amount of such Accrual) and such Accrual shall continue to be
denominated in such number of Units until the Conversion Date for such Account,
when the Units will be converted into a dollar amount equal to the product of
(I) the number of Units credited to such Account on such Conversion Date,
multiplied by (ii) the Fair Market Value of the Common Stock on such Conversion
Date.

8.   Retainer Deferral Accounts. Each Outside Director may, at his or her sole
election, defer receipt of 25%, 50%, 75% or 100% of his or her Retainer payable
in respect of and during any calendar year by electing to have such amount
credited to his or her Retainer Deferral Account (herein referred to as a
“Retainer Account Accrual”). Each deferral election, if any, shall be made by an
Outside Director annually, must be in respect of an entire calendar year and
shall be made not later than June 30th of the year prior to the calendar year in
respect of

4



--------------------------------------------------------------------------------



 



    which such election is being made. The dollar amount of each Retainer
Account Accrual shall be translated (in the manner specified in Section 7(C))
into Units on the date such Retainer Account Accrual is credited to the relevant
Retainer Deferral Account, which shall be the day on which the payment of such
portion of the Retainer would have been made absent the election of the Outside
Director to defer the payment of all or a portion thereof. Upon such translation
into Units, the resulting number of Units shall be credited to the relevant
Retainer Deferral Account (in lieu of the dollar amount of such Accrual) and
such Accrual shall continue to be denominated in such number of Units until the
Conversion Date, when the Units will be converted into a dollar amount equal to
the product of (I) the number of Units credited to such Retainer Deferral
Account on such Conversion Date, multiplied by (ii) the Fair Market Value of the
Common Stock of such Conversion Date.   9.   Dividend Equivalents. With respect
to each Account, from time to time through the relevant Conversion Date each
Unit in such Account shall be credited with a Dividend Equivalent at the same
time as cash dividends are paid on shares of the Common Stock. Dividend
Equivalents credited to each Account shall be automatically translated into
Units by dividing the dollar amount of such Dividend Equivalents by the Fair
Market Value of the Common Stock on the date the relevant Dividend Equivalent is
accrued to such Account. The number of Units resulting shall be credited to such
Account (in lieu of the dollar amount of such Accrual) and such Accrual shall be
denominated in Units until the Conversion Date.   10.   Eligibility For
Benefits. (A) Equity Participation Accounts. Each Retired Outside Director shall
be entitled to receive the balance of his or her Equity Participation Account in
accordance with the provisions of Section 11 of the Plan, unless the Board of
Directors acts to reduce the amount of, or to deny the payment of, the Equity
Participation Account of such Retired Outside Director; provided, however, that
the Board of Directors shall not have the authority to reduce the amount of, or
to deny the payment of, the Equity Participation Account of any Outside Director
who terminates his or her service on the Board of Directors if (i) prior to such
termination of service, the Retired Outside Director either (s) had five or more
years of service and had attained age 70, or (y) had ten or more years of
service and had attained age 65, or (ii) such termination was due to the death
of the Outside Director. Notwithstanding the foregoing, the Board may at any
time deny the payment of, or reduce the amount of, the Equity Participation
Account of any Participant if, in the opinion of the Board, such Participant was
engaged in an act of misconduct or otherwise engaged in conduct contrary to the
best interest of the Company.

(B) Retainer Deferral Accounts. Each Retired Outside Director shall be entitled
to receive the balance, if any, of his or her Retainer Deferral Account in
accordance with the provisions of Section 11 of the Plan.

11.   Payment of Accounts. (A) All distributions of Equity Participation
Accounts and Retainer Deferral Accounts to Participants shall be made in cash.

(B) In the case of each Retired Outside Director, the Units credited to his or
her Equity Participation Account and Retainer Deferral Account, respectively,
shall, on the Conversion Date for such Retired Outside Director, be converted to
a dollar denominated amount by multiplying the number of Units in each of the
Accounts by the Fair Market Value of the Common Stock on such Conversion Date.

5



--------------------------------------------------------------------------------



 



(C) From and after the Conversion Date until paid, the balance (expressed in
dollars) of the Equity Participation Account, and, if any, of the Retainer
Deferral Account, of each Retired Outside Director shall be credited monthly
until paid with “Interest Equivalents”, which shall be equal to on twelfth
(1/12th) of the product of (x) the dollar balance of such Account, multiplied by
(y) the sum (expressed as a decimal to six places) of the rate equivalent to the
prevailing annual yield of United States Treasury obligations having a maturity
of ten years (or, if not exactly ten years, as close to ten years as possible
without exceeding ten years) at the Conversion Date, plus one percent (1%).
(D) The Accounts of each Retired Outside Director will be paid in ten
(10) annual installments commencing on the fifth business day following the
Conversion Date with respect to such Accounts, and thereafter on each
anniversary of such Conversion Date; each installment to be in an amount equal
to the total dollar balance of such Accounts on the fifth business day prior to
the date such annual installment is due and payable divided by the number of
installments remaining (including the annual installment then being calculated
for payment) to be paid.
(E) The Committee may, in its sole discretion, elect to pay the Equity
Participation Account or the Retainer Deferral Account, or both, of any Retired
Outside Director in a lump sum or in fewer than ten installments. In the event
that the Committee shall elect to make a lump sum payment of an Account of any
Retired Outside Director (or to make payment thereof in fewer than ten annual
installments), the payment of such lump sum shall be made (or such installments
shall commence) on the fifth business day following the Conversion Date in
respect of such Retired Outside Director.
(F) In the even of the death of an Outside Director, the entire balance of his
or her Accounts shall be eligible for payment which shall be made in a lump sum
on the Conversion Date for his or her Accounts.
(G) In the event of the death of a Retired Outside Director, the entire balance
of his or her Accounts(s) shall be paid on the Conversion Date for his or her
Accounts (if it has not occurred) or on the next occurring anniversary thereof.

12.   Designation of Beneficiary. A Participant may designate a person or
persons (the “Beneficiary”) to receive, after the Participant’s death, any
remaining benefits payable under the Plan. Such designation shall be made by the
Participant on a form prescribed by the Committee. The Participant may at any
time change or revise such designation by filing a new form with the Committee.
The person or persons named as beneficiary in the designation of beneficiary
form duly completed and filed with the Company bearing the most recent date will
be the Beneficiary. All payments due under the Plan after the death of a
Participant shall be made to his or her Beneficiary, except that (I) if the
Participant does not designate a Beneficiary or the Beneficiary predeceases the
Participant, any remaining benefits payable under the Plan after the
Participant’s death shall be paid to the Participant’s estate, and (ii) if the
Beneficiary survives the Participant but dies prior to receiving the benefits
payable under the Plan, the benefits under the Plan shall be paid to the
Beneficiary’s estate.

6



--------------------------------------------------------------------------------



 



13.   Amendment and Termination. The Board may at any time, or from time to
time, amend or terminate the Plan; provided, however, that no such amendment or
termination shall reduce Plan benefits which accrued prior to such amendment or
termination without the prior written consent of each person entitled to receive
benefits under the Plan who is adversely affected by such action; and, provided
further, that the Plan shall not be amended more frequently than once every six
months, other than to comply with changes in the Internal Revenue Code, the
Employee Retirement Income Security Act, or the rules promulgated thereunder.  
14.   Plan Unfunded, Rights Unsecured. The Plan is unfunded. Each Account under
the plan represents only a general contractual conditional obligation of the
Company to pay in cash the balance thereof in accordance with the provisions of
the Plan.   15.   Assignability. All payments under the Plan shall be made only
to the Participant or his or       her duly designated Beneficiary (in the event
of his or her death). Except pursuant to Section 12 or the laws of descent and
distribution and except as may be required by law, the right to receive payments
under the Plan may not be assigned or transferred by, and are not subject to the
claims of creditors of, any Participant or his or her Beneficiary during his or
her lifetime.   16.   Change in the Common Stock. In the event of any stock
dividend, stock split, recapitalization, merger, split-up or other change
affecting the Common Stock of the Company, the Units in each Account shall be
adjusted in the same manner and proportion as the change to the Common Stock.  
17.   Quarterly Statements of Accounts — Valuation. Each calendar quarter the
Company will prepare and send to each Participant a statement reporting the
status of his or her Account or Accounts as of the close of business on the last
business day of the prior calendar quarter. To the extent an Account is
denominated in Units, the value of the Units will be reported at the Fair Market
Value of the Common Stock on the relevant valuation date.   18.   No Other
Rights. Neither the establishment of the Plan, nor any action taken thereunder,
shall in any way obligate the Company to nominate an Outside Director for
re-election or continue to retain an Outside Director on the Board or confer
upon any Outside Director any other rights in respect of the Company.   19.  
Successors of the Company. The Pan shall be binding upon any successor to the
Company, whether by merger, acquisition, consolidation or otherwise.   20.   Law
Governing. The Plan shall be governed by the laws of the State of Ohio.

7